Case 1:21-cv-01919-JGK Document 4 Filed 03/05/21 Page 1 of 2

IH-32 Rev: 2014-1

United States District Court

for the

Southern District of New York
Related Case Statement

 

Full Caption of Later Filed Case:

 

COMMODITY FUTURES TRADING COMMISSION

 

Plaintiff Case Number

21-cv-1919

Vs.

 

JOHN DAVID MCAFEE AND JIMMY GALE
WATSON, JR.

 

 

Defendant

Full Caption of Earlier Filed Case:

 

(including in bankruptcy appeals the relevant adversary proceeding)

SECURITIES AND EXCHANGE COMMISSION

 

Plaintiff Case Number

20-CV-8281 (JGK)
vs.

 

JOHN DAVID MCAFEE AND JIMMY GALE
WATSON, JR.

 

 

Defendant

Page |
Case 1:21-cv-01919-JGK Document 4 Filed 03/05/21 Page 2 of 2

IH-32 Rev: 2014-1

Status of Earlier Filed Case:

 

 

 

 

 

(If so, set forth the procedure which resulted in closure, e.g., voluntary
Closed dismissal, settlement, court decision. Also, state whether there is an appeal
Xx pending.)
Open (If so, set forth procedural status and summarize any court rulings.)

 

The complaint has been filed and the case is ina
preliminary stage. The Court has granted additional
time for service of the summons and complaint.

Explain in detail the reasons for your position that the newly filed case is related to the
earlier filed case.

Local Rule 13(a)(1) provides:

"In determining relatedness, a judge will consider whether (A) the actions concern
the same or substantially similar parties, property, transactions or events; (B) there
is substantial factual overlap; (C) the parties could be subjected to conflicting
orders; and (D) whether absent a determination of relatedness there would be a
substantial duplication of effort and expense, delay, or undue burden on the Court,
parties or witnesses."

Here, it appears that "(A) the actions concern the same or substantially similar
parties, property, transactions or events," namely the same defendants and
allegations of certain similar events relating to improper conduct concerning digital
assets; "(B) there is substantial factual overlap," namely, allegations relating to
improper conduct concerning digital assets during similar timeframes; "(C) the
parties could be subjected to conflicting orders," namely, the defendants in each
action could be subjected to conflicting orders.

03/05/2021

Signature: Date:

COMMODITY FUTURES TRADING COMMISSION

Firm:

 

Page 2
